Citation Nr: 0903409	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for PTSD and 
assigned a 30 percent initial disability evaluation effective 
from September 10, 2004.  

The case was previously before the Board in July 2008, at 
which time it was remanded for additional due process 
considerations.  The case has been returned to the Board for 
appellate consideration.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim of entitlement to an increased initial rating 
for PTSD.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

At his November 2008 hearing before the undersigned VLJ, the 
veteran testified that he receives weekly treatment for his 
PTSD at the Detroit, Michigan VA Medical Center (VAMC).  See 
hearing transcript at pages 2-3, 6.  The Board acknowledges 
that the veteran submitted medical records from the Detroit, 
Michigan VAMC from May 2006 through September 2008, but that 
additional records for the period from September 2004 through 
April 2006, as well as subsequent to September 2008, have not 
been associated with his claims file.  These records may 
contain important medical evidence or confirmation of the 
veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2005).  As VA has a duty to 
request all available and relevant records from Federal 
agencies, including VA medical records, another search must 
be made for any additional VA medical records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board acknowledges that the veteran was most 
recently afforded a VA psychiatric examination in January 
2005, in connection with his initial claim for service 
connection.  A copy of the examination report is associated 
with his claims file.  However, the veteran and his 
representative continue to assert that his symptoms are more 
severe than currently evaluated.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995).   In this regard, the Board 
notes that the veteran has reported that he requires 
medication for his symptoms, as well as additional medication 
due to sleep impairment.  Similarly, the Board notes that the 
veteran also has significant conditions that are not service 
connected - including major depression.  The Board is 
unclear as to whether manifestations of nonservice-connected 
psychiatric disabilities may be dissociated from, or are part 
and parcel of, the disability at issue.  Symptoms related to 
nonservice-connected disorders generally cannot be used as 
grounds for increasing the rating for his PTSD, and the Board 
cannot render an informed decision concerning the level of 
disability caused by his service-connected PTSD in the 
absence of specific medical information regarding the 
coexisting disabilities.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

As such, in order to effectively evaluate the veteran's PTSD, 
more recent objective characterizations of the condition and 
its associated symptomatology, as well as a more recent GAF 
score - including an opinion as to the basis of the score, 
are required.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the pendency of his appeal).   See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
veteran's treatment at the VA Medical 
Center in Detroit, Michigan from 
September 2004 through April 2006 and 
from September 2008 to the present.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, document this in 
the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the veteran for another 
VA mental status examination to ascertain 
the current severity and all 
manifestations of his service-connected 
PTSD.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  

The examiner should also assign an Axis V 
diagnosis, Global Assessment of 
Functioning (GAF) score, consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).  

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination, should be directly 
addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.  

3.  Then, the RO should readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the claim on 
appeal remains denied, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




